 In the Matter of DISTRIBUTORS AAssOCIATION OF THE=NORFOLK AREA, FORAND ON BEHALF OF VIRGINIA BEVERAGE' COMPANY, 1INC,' A CORPORA-'TION : 1 T. C. CLARK, AN INDIVIDUAL, D/B/A NEHI BOTTLING Co.: J. A. l-HOLLANDER, AN INDIVIDUAL,' D/B/A HOLLANDER DISTRIBUTING CO.MARY W. HARCUM, AN INDIVIDUAL, D/B/A.DIXIE BEER DISTRIBUTORS;,.ALAN FLEDER AND MANUEL MILLER, PARTNERS, D/B/A SEABOARD BEER'& WINE Co.; THEODORE CONSTANT, AN INDIVIDUAL, D/B/A NORFOLKBEVERAGE CO.; DAVID FRIEDMAN AND LILLIAN FRIEDMAN, PARTNERS,D/B/A BEER DISTRIBUTORS CO.; VINCENT LANZA, JR.,.JOSEPH RINALDIAND VINCENT SPARACINO, PARTNERS D/B/A VETERANS PREMIUM BEERDISTRIBUTORSR. J. CHEATWOOD, C. L. C]IEATWOOD, ARCHIE STRAUS,IC.C. STRAUS, ALEC MEYERS AND SARA, S. MEYERS, PARTNERS, D/B/ADOMINION BEVERAGE CO. OF NORFOLK : HOFFMAN CIGAR CO., INC., ACORPORATION;HERMAN KAHAN, AN INDIVIDUAL, D/B/A NATIONALDISTRIBUTORS; M. & 0. DISTRIBUTORS, INC., A, CORPORATION; WALTERD. HALEY, EDNA C. HALEY, MAHLON C. MOHR AND FLORENCE E.MOHR, PARTNERS, D/B/A BALLANTINE DISTRIBUTING Co.; AL LEVIN,AN INDIVIDUAL, D/B/A AL LEVIN j A. L; SIMPSON, AN INDIVIDUAL,D/B/A TWIN CITY BEER & WINE Co., HUGO ROTH, AN INDIVIDUAL,D/B/A HUGO ROTH & Co., A. LEVIN, AN INDIVIDUAL, D/B/A MILWAUKEESALES Co.; D. M. SMITH, AN INDIVIDUAL, D/B/A EASTERN BEER DIS-TRIBUTORS; SIDNEY POPKIN, MAX POPKIN AND RUTH HORN, PART-NERS, D/B/A LIBERTY BELL DISTRIBUTORS : FRED H. HOBBS, AN INDI-VIDUAL, D/B/A NOR-PORT BEVERAGE COMPANY, EMPLOYERSandBREW-ERY AND SODA WATER DRIVERS, CHAUFFEURS, HELPERS AND INSIDEPLANT EMPLOYEES, LOCAL UNION No. 468, AFFILIATED WITH THE IN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMER1CA, A. F. OF L.andBREWERY ANDSOFT DRINK WORKERS LOCAL UNION No. 188 OF THE INTERNATIONALUNION OF UNITED BREWERY, FLOUR, CEREAL AND SOFT DRINK'WORKERS OF AMERICA, C. I. 0.Case No. 5-RE-12.-Decided April 29, 19.17.Vessrs. TV. R. AshburnandFrank Sellers,both of Norfolk, Va., forthe Employers.IThe record reveals that Virginia Beverage Company is presently a corpoia`tionInas-much as the original caption described this Employer as "Alison J Parsons, and Ella WardParsons, partners, d/b/a Virginia Beverage Compan};" we have, upon our own motion, ,amended the caption to reflect the present structure of-this Employer73 N. L R.,B., No. 124.656- DISTRIBUTORS ASSOCIATION OF THE NORFOLK AREA657Messrs. Ernest S. Merrilland P.N. Anderson,both of Norfolk, Va.,for the Teamsters.Messrs. Louis FineandJohn P. Spry,both of Norfolk, Va., andMr.Frank Donner,of Washington, D. C., for the Brewery Workers.2Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISION,DIRECTION OF' ELECTIONSANDORDERUpon an amended petition duly filed, hearing in this case was held atNorfolk, Virginia, -on December 16 and 18, 1946,, before Earle K.Shawe, hearing officer. The hearing officer's rulings made at the hear-ing are free'from prejudicial error and are hereby affirmed. 'At. theclose of the hearing, the Brewery Workers moved to dismiss the peti-tion on the ground that presently ekisting collective bargaining con-tracts are bars to these proceedings.For reasons stated in SectionIII, below, the motion is hereby denied.jUpon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS=All the Employers are engaged in'the distribution of bottled andkegged beer in the Tidewater, Virginia,area.Certain of the Em-ployers handle, in addition, other items, such as wine, soft drinks,tobaccos and candies.Of the 20 Employers, 18 have their principalplaces of business in Norfolk, Virginia, and the other 2, Al Levinand Hollander Distributing Co., have- their placesof business inPortsmouth, Virginia.All the Employersare membersof the Dis-tributors Association of the Norfolk area, herein referred to as theAssociation.Each of the Employers, with the exception of the NehiBottling Co., annually purchases beer and related products of a valuein, excessof _$50,000,, all of which is purchased outside the Common-wealth of Virginia.All sales by the Employersare madewholesalewithin the Commonwealth.Some sales are madeto,merchant ,ships.Nehi Bottling Co. annually purchasesbeer of a$50,000, of which 10 percentoriginates, outside the Commonwealth ofVirginia.The remaining 90_ percent of Nehi Bottling Co.'s annualpurchases is made from Jacob ;Ruppert-Virginia, Inc., which bottlesxMr. Donner" appeared for the International and'for LocalNo. 188,'Messrs.Fine anilSpay appeaiel only- for Local No188.,I 658DECISIONS OF NATIONAL LABOR RELATIONS 'BOARD.beer in Norfolk, Virginia.-' "Nehi' Bottling'Co. is the sole distribiitosin.the Tidewater, area of Jacob Ruppert-Virginia, Inc., products.Jacob Ruppert-Virginia; 'Inc., 'annually 'purchases approximately$275,000 worth `,of products outside-the Commonwealth of-- Virginiaand produces beer valued at `approximately $2,500,000; of which 55percent is shipped outside the ,Commonwealth.Each of the Employers admit and'we find, that it is engaged incommerce within the ;meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDBrewery and Soda Water Drivers, Chauffeurs, Helpers and Inside,Plant Employees, Local Union No. 468, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Teamsters, is a labor organiza-tion. affiliated with the American Federation of Labor, claiming to,represent, employees of the Employers.Brewery and Soft Drink; Workers Local Union No. -188 of theInternational Union of United Brewery, Flour, Cereal and Soft Drink'Workers, herein called the Brewery Workers, is a labor organizationaffiliated with the Congress of Industrial Organizations, claiming torepresent employees of the Employers.M. THE QUESTIONS CONCERNING REPRESENTATIONThe Employers allege that questions- concerning representationhave arisen, in that both the Teamsters and the Brewery Workershave presented claims that each represents a majority of the employeesof the Employers in appropriate units. - The-Brewery.Workers allegesthat contracts between Local 188 and- the Employers, executed inAugust' 1945, constitute bars to the present proceedings.Local No. 188 of the Brewery Workers, herein referred to as Local188; originally represented he employees of the only two breweries in'Norfolk,' namely, Atlantic Brewing Co., Inc., and Jacob Rupper,',-Virginia, Inc.Beginning in 1937, Local 188 obtained separate con-tracts from various independent beer distributors,' most of which areinvolved in these proceedings, covering the drivers, chauffeurs-sales-men and warehousemen. Since 1941, the Employers have been repre-sented by a negotiating committee appointed by the Association.Allcontracts negotiated, between the Association..and Local 188-have beenuniform, but each' individual Employer signeda separatedocument.In August 1945, each of the Employerssignedidentical-closed-shopcontracts with- Local 188 for'a period from June 1, 1945 -to June, 1,1947, and-from year to year thereafter unless either party servesnotice on the other party of a desire to alter the terms of the contractat least 30 days before any annual expiration, date. DISTRIBUTORS ASSOCIATION OF THE NORFOLK AREA659-Originally, the Brewery Workers was affiliated with the AmericanFederation of Labor, but it was suspended from that organization in1941. - Thereafter, it continued as an independent international union.In March 1946, the international officers decided on a referendumeryWorkers should affiliate with the Congress of Industrial Organi-zations.On April 7, 1946, at a special meeting, the membership ofLocal 188 voted that its Executive Board`should decide-whether Local188 would affiliate with the Congress of Industrial Organizations orwith the American Federation of Labor, and agreed to -accept therecommendations of its Executive Board in this respect.The Execu-tive Board thereafter determined to secure a charter from the Team-sters.On April 23, 1946, a regular membership meeting of Local 188was held at which the members present voted that Local 188 should bedissolved, that a charter from the Teamsters should be accepted, andthat all assets of Local 188, including the contracts with the Employers,should be transferred to the Teamsters.All officers of Local 188 joinedin the secession and became officers of the newly chartered TeamstersLocal.On April 26, 1946, another meeting of Local 188 was called.When the meeting was opened, the chairman denied admittance to aninternational representative of the Brewery Workers, on the groundthat this was a meeting of the Teamsters and not of the BreweryWorkers.'The meeting was adjourned without significant action.On May 19, 1946, Local 188 expelled its former officers. and electednew officers to take their places.Since then, it has held meetings, buthas not collected dues., ,,On May 21, 1946, Local 188 filed a complaint against the Teamstersin the Court of Law and Chancery of the City of Norfolk seeking,inter alia,to enjoin the Teamsters from interfering with the presentcontracts between Local 188 and the Employers and future contractsbetween these parties.The Teamsters filed a cross-bill -requestinga ruling that title to the property and contracts of Local 188 was now.Vested in the Teamsters and that Local 188 be enjoined from holdingitself out as the bargaining representative of the employees involvedherein.. After-a hearing, the court issued a decree in favor of Local188, enjoining the Teamsters from interfering with the contracts be-from representing itself as the collective bargaining agent of the em-ployees involved herein until June 1, 1947.33 Counsel for the Teamsters has called our attention to the fact that,since the close ofthe hearing,the Virginia Supreme Court-of Appeals has granted a writof supersedeasinthe case,which operates to suspend and stay all proceedings in the Court of Law andChancery of the City of Norfolk until the'Supreme Court of Appeals has decided the case.So far as the record reveals,no decision has, as yet,been issued in the case by the SupremeCourt of Appeals. -- 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeanwhile, on July 23, 1946, the'Teamsters had written to each ofthe Employers, notifying them that Local 188 had transferred to the'Teamsters all contracts between the Employers and Local 188 andthat all employees covered by the contracts were now members of theTeamsters, and-requesting the Employers to recognize the Teamsters asthe collective bargaining agent of their employees.On July 31, 1946,Local '188 wrote to one of the Employers, notifying it that certain ofits employees had been-expelled from Local 188, and demanding thatthese employees be discharged in accordance with the closed-shop pro-visions of the contract.Employers met with representatives of the Teamsters and Local 188.At this meeting, both the Teamsters and Local 188 claimed to representthe employees concerned herein, and the'Employers thereafter refusedto recognize either union in the absence of -a Board certification.Localr 188 urges that we dismiss' the petition on the ground thatexisting contracts constitute bars to any elections before June 1, 1947.The Teamsters, conversely, contends that there, is an unresolved doubtas `to the identity of the proper bargaining representative under thecurrent agreements and that; therefore, elections should be held. imme-diately.To this argument, Local 188 replies that the decision of theVirginia Court has resolved any doubt which may have existed.We find it unnecessary-to consider the contract bar question in theform'in which it has been raised.All the contracts which are urgedas, bars may be terminated 'on June 1, 1947, approximately a monthfrom the present time, upon appropriate notices by the parties thereto.Under these circumstances, we find that the existing contracts, are notbars to current determinations of representatives.4We find that-questions affecting commerce have arisen, concerningthe representation ofemployees,cif,the-Employers,'within the-meaningof Section" 9`(c) and `Section(6) and (7) of the Act: - - 'IV. THE'APPROPRIATEUNITSThe parties are' in agreement 'that' separate units,'consisting of the'drive'r-salesmen and warehousemen employed by each of the Em-ployers; except for office clerical employees and supervisory employees,should- b&'estalilished.The Employers and-the Teamsters' would ex-clude driver-helpers from the units whereas t the - Brewery Workerswould include-them.'The driver-salesmen determine the need `for" any'helpers; hire them,discharge then and fix the terms and conditions of their employment.from :the. existing and all previoixs,collective—bargaining ,agreements.Matter ofCalifornia Metai-Trades As8ociation,72'N. L.R. B. 624;Matter-ofCaliforniaState Brewers Institute,72 N. L.R. B. 883. DISTRIBUTORS ASSOCIATION OF THE NORFOLK, AREA661It appears that the following Employers employ only one employeewithin the classifications agreed upon : Hollander Distributing Co.,Veterans Premium Beer Distributors, National Distributors, Al Levin,and Liberty Bell Distributors. Inasmuch as the Act does not empowerthe Board to certify collective bargaining representatives where onlyone employee is involved, we shall dismiss the petition with respectto"employees of these five Employers, without prejudices >We find that all driver-salesmen and warehousemen employed byeach of the Employers listed below," excluding` office clerical em-ployees, helpers, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such- action, constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONS'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Virginia Beverage 'Company,Inc., a> corporation, Norfolk, Virginia ; T. C. Clark, an individuated/b/a Nehi, Bottling Co., Norfolk, Virginia; Mary W. Harcum, anindividual, d/b/a Dixie Beer Distributors, .Norfolk, Virginia; AlanFleder and Manuel Miller, partners, d/b/a Seaboard Beer & Wine Co.,Norfolk, Virginia ; Theodore Constant, an individual, d/b/a NorfolkBeverage Co., Norfolk, Virginia; David Friedman and Lillian Fried'--*man,d/b/a Beer Distrilkitors Co., Norfolk, Virginia; R. J.Cheatwood, C.L. Cheatwood, Archie Straus, K. C. Straus, Alec Meyers-and Sara S. Meyers, partners d/b/a Dominion Beverage ,Co., of Nor-folk, Norfolk, Virginia; Hoffman Cigar, Co., Inc., a, corporation, Nor-folk,Virginia ;Virginia;Walter. D. Haley, Edna C. Haley,, Mahlon C: Mohr andFlorence E. Mohr, partners, d/b/a Ballantine Distributing Co., Nor-folk, Virginia; A. L. Simpson, an, individual, d/b/a Twin City Beer& Wine Co., Norfolk, Virginia; Hugo Roth, an individual, d/b/aHugo Roth & Co., Norfolk, Virginia; A. Levin, an individual, d/b/aMilwaukee Sales Co., Norfolk, Virginia; D. M. Smith, an individual,d/b/a Eastern Beer Distributors, Norfolk, Virginia; and Fred H.'Matter ofThe BarreGranite Association,Inc., et al.,61N. L. It. B 734. ChairmanHerzog does not participate in so much of the decision as dismisses this much of thepetition on the authority of theBarrecase.Virginia Beverage Company, Inc., Nehi Bottling Co.,Dixie Beer Distributors,SeaboardBeer & Wine Co., Norfolk Beverage Co., Beer Distributors Co, Dominion Beverage Co. ofNorfolk,Hoffman Cigar Co., Inc, M. & O. Distributors,Inc., Ballantine Distributing Co.,Twin City Beer&Wine Co., Hugo Roth & Co., Milwaukee Sales Co., Eastern Beer Distrib-utors and Nor-Port Beverage Company."7 Any, participant in the elections herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballots.N 662: DECISIONS'OFNATIONALLABOR RELATIONS. BOARDVirginia; separate -elections: by secret ballot shall be, conducted asearly as possible, but not later than thirty (30) days from the date,of this-Direction, under the direction and supervision of_ the Regional'Director for the Fifth Region,_ acting in this matter as agent. for theNational Labor Relations Board,. and subject 'to Sections, 203.55 and203.56, of National Labor Relations Botird Rules and Regulations-Series 4, among the employees: in the units found appropriate-in Sec-tion' IV, above, who were employed during .the pay-roll period .im-mediately preceding the date of this Direction, including employees'who did not .work during said pay-roll period because they were illor on vacation or,temporarilylaid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but. excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the elections; to' determine, in each unit, whetherthey desire. to be represented by Brewery and Soda Water Drivers,Chauffeurs, Helpers .and Inside Plant Employees, Local Union No.'468,affiliatedwith the International Brotherhood of Teamsters;Chauffeurs, Warehousemen, and Helpers of America, A. F. of L., or byBrewery and Soft Drink Workers Local Union No. 188 of 'the Inter-,national Union of United Brewery; Flour, Cereal and Soft, DrinkWorkers of America, C. 1. 0., for the purposes of collective bargaining,or by'neither.''ORDERIT IS HEREBY ORDERED that the petition for investigation'and certifica-tion of representatives filed by Distributors Association of the Norfolk-Area, for and on behalf of Virginia Beverage Company, Inc., a corpo-ration; Norfolk, Virginia,et al.,be,`and it hereby is, dismissed, with-out prejudice, insofar only as it relates to employees of HollanderDistributing Co. Veterans Premium Beer Distributors, ' NationalDistributors, Al Levin, and the Liberty Bell Distributors.Lt1